82832: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13704: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82832


Short Caption:IN RE: GUARDIANSHIP OF HOLZERCourt:Supreme Court


Lower Court Case(s):Humboldt Co. - Sixth Judicial District - PR0004611Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:05/03/2021 / Worrell, CarolynSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantHumboldt County District AttorneyAnthony Robert Gordon
							(Humboldt County District Attorney)
						Michael Macdonald
							(Humboldt County District Attorney)
						


RespondentHaywood HolzerRendal B. Miller
							(Miller Law, Inc.)
						





Docket Entries


DateTypeDescriptionPending?Document


04/30/2021Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


04/30/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)21-12446




04/30/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)21-12449




05/03/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Carolyn Worrell. (SC)21-12635




05/05/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-12867




05/12/2021Notice/IncomingFiled Notice from District Court of an Annual Review Hearing. (SC)21-13673




05/13/2021Notice of Appeal DocumentsFiled District Court Docket Entries.  (SC)21-13802




05/25/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-14909




06/03/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (SC)21-15968




06/30/2021Settlement Program ReportFiled ECAR/Other. The settlement judge and counsel are still considering whether this appeal is appropriate for the settlement program. (SC)21-18890




10/14/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation. (SC)21-29525




10/14/2021Settlement Program ReportFiled Final Report/Settlement. The parties have agreed to a settlement of this matter. (SC)21-29527




10/15/2021Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days. (SC)21-29634




10/26/2021Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)21-30890




11/15/2021Notice/IncomingFiled Appellant's Notice of Status of Appeal. (SC)21-32828




11/22/2021Order/ProceduralFiled Order. On November 15, 2021, appellant filed a notice of status of appeal.  This status report is construed as a motion for an extension of time to file the stipulation to dismiss and the motion is granted.  Appellant shall file a stipulation or motion to dismiss this appeal or otherwise inform this court of the status of this appeal within 45 days from the date of this order. (SC)21-33516




12/23/2021MotionFiled Motion to Extend Time for Updated Status of Appeal. (SC)21-36693




01/07/2022Settlement Order/ProceduralFiled Order re: Stipulation/Motion to Dismiss. Stipulation or Motion to Dismiss Due: 30 days.  (SC)22-00763




02/07/2022MotionFiled Appellant's Updated Status of Appeal. (SC)22-04195




02/15/2022Settlement Order/ProceduralFiled Removing From Settlement Program/Briefing Reinstated .  Appellant: 14 days transcript request; 90 days opening brief.  (SC)22-05001




03/01/2022Order/ProceduralFiled Order to Show Cause. Appellant shall have  30 days from the date of this order within which to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent may file any reply within 14 days from the date that appellants' response is served. Briefing is suspended. (SC)22-06592




03/01/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/20/21, 3/18/21, 5/12/21, 7/21/21, 8/13/21, and 11/18/21. To Court Reporter: Elisha Formby. (REJECTED PER NOTICE FILED ON 3/2/22) (SC)


03/02/2022Notice/OutgoingIssued Notice of Rejection of Deficient Transcript Request. (SC)22-06643




03/02/2022Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 1/20/21, 3/18/21, 5/12/21, 7/21/21, 8/13/21, and 11/18/21. To Court Reporter: Elisha Formby. (SC)22-06673




03/02/2022Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC)22-06674




03/22/2022MotionFiled Respondent's Motion to Extend Time to File Reply To Response to Show Cause. (SC)22-09017




03/23/2022Order/ProceduralFiled Order Granting Motion. Respondent shall have until April 28, 2022, to file and serve a reply to any response to this court's order to show cause that is filed by appellant. (SC)22-09116




03/31/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until April 14, 2022, to file and serve its response to the order to show cause filed on March 1, 2022.  (SC)22-10056




04/14/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-11908




04/21/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-12713




04/22/2022TranscriptFiled Notice from Court Reporter. Dianne M. Brumley stating that the requested transcripts were delivered.  Dates of transcripts: 7/21/21, 11/18/21, 5/12/21, 8/13/21, and 1/20/21. (SC)


04/28/2022MotionFiled Respondent's Reply to Response To Order To Show Cause. (SC)22-13560




04/29/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  NNP22-AS/EC/KP  (SC)22-13704




05/02/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-13895




05/06/2022Post-Judgment PetitionFiled Petition for Rehearing - Appellant's Motion to Reconsider Order Entered April 29, 2022 Pursuant to NRAP 27(b).  (SC)22-14612




05/24/2022Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c).  (SC)22-16433




06/20/2022RemittiturIssued Remittitur. (SC)22-19370




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by County Clerk on June 22, 2022. (SC)22-19370





Combined Case View